Citation Nr: 1018516	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease to include as secondary to service-connected Graves' 
disease.

2.  Entitlement to a rating higher than 10 percent for 
Graves' disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The claim of service connection for coronary artery disease 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Graves' disease is manifested by a normal thyroid function 
without tachycardia, tremor, and increase pulse pressure or 
blood pressure.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for Graves' 
disease have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & 2009); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7900 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2006, March 2006, and May 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency or authorize VA to obtain non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in June 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as records from the Naval Medical 
Center in San Diego.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was afforded a VA examination in January 2006.  
The report of the VA examination contains sufficient findings 
and history and features of the disability, which are 
adequate for rating the disability under the applicable 
rating criteria.  As there is no evidence of a material 
change in the disability, a reexamination is not required.  
38 C.F.R. § 3.327.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).


Rating Criteria for Graves' Disease

The service-connected Graves' disease is rated 10 percent as 
hyperthyroidism under Diagnostic Code 7900.

Under Diagnostic Code 7900, the criteria for the next higher 
rating, 30 percent, are tachycardia, tremor, and increased 
pulse pressure or blood pressure. 

Facts 

On VA examination in January 2006, the examiner noted that 
hyperthyroidism was diagnosed in August 1993 during service, 
when the Veteran presented with atrial fibrillation, which 
was treated with radioactive iodine and a thyroid replacement 
hormone.  The examiner noted that the Veteran had not worked 
since 2004 after he suffered a heart attack.  On examination, 
the Veteran denied any problems with fatigue, cognition, cold 
or heat intolerance, pressure sensation over his larynx, or 
unexplained weight loss or weight gain.  The Veteran denied 
any history of recurrent atrial fibrillation.  On physician 
examination, the Veteran's blood pressure was 166/86.  On the 
cardiac evaluation, the examiner noted that there was regular 
cardiac rate and rhythm without murmur or gallop.  The 
examiner reported that the Veteran was euthyroid on the 
current treatment regimen.

Analysis

In the absence of tachycardia, tremor, and increase pulse 
pressure or blood pressure, the criteria for the next higher 
rating under Diagnostic Code 7903 have not been met. 

As the preponderance of the evidence is against the claim for 
increase, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  

If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology and the schedular 
criteria are therefore found to be inadequate, then step two 
is to determine whether the claimant's disability picture is 
exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, which is thyroid functioning, which 
is contemplated by the Rating Schedule, under Diagnostic Code 
7900.  In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating 
Schedule.

As the rating criteria reasonably describe the disability 
level and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not 
been met, and the Board need not reach the second step of the 
Thun analysis, that is, whether the disability picture is 
exceptional. 

As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating higher than 10 percent for service-connected Graves' 
disease is denied.


REMAND

The Veteran contends that coronary artery disease with 
myocardial infarction is attributable either directly to 
service or to service-connected Graves' disease.  

On VA examination in January 2006, the examiner expressed the 
opinion that the myocardial infarct was unrelated to Graves' 
disease.  The examiner did not address direct service 
connection.

As the record does not contain sufficient evidence to decide 
the claim on the theories advanced by the Veteran, further 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the theory 
of direct service connection for coronary 
artery disease.

2.  Arrange to have the Veteran's file 
reviewed by a VA physician to determine 
whether it is at least as likely as not 
that coronary artery disease had onset in 
service or was caused by or aggravated by 
the service-connected Graves' disease.  

The VA examiner is asked to address the 
following: 

a).  On the question of direct service 
connection, where the in-service 
symptoms of chest pain and atrial 
fibrillation and shortness of breath 
limited to Graves' disease or were the 
symptoms indicative of developing 
coronary artery disease.

b).  On the question of secondary 
service connection, considering 
accepted medical principles and the 
current medical literature, is coronary 
artery disease actually caused by 
Graves' disease? 

c).  If Graves' disease does not 
actually cause coronary artery disease, 
does Graves' disease aggravate coronary 
artery disease, considering accepted 
medical principles and the current 
medical literature. 

In this context, the term "aggravation" 
means a permanent increase in the 
underlying coronary artery disease, 
that is, an irreversible worsening 
beyond the natural clinical course and 
character of the condition as 
contrasted to a temporary worsening of 
symptoms, due to the service-connected 
Graves' disease. 



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completion of the above 
development, the Veteran's claim should 
be adjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
the case returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


